869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ross Lawrence LINK, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 88-1706.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Ross Lawrence Link appeals the judgment of the United States Tax Court which upheld a notice of deficiency in the amount of $1383.76 for the tax year of 1983.  The court determined that a $3629 educational expense was properly disallowed in that year, resulting in the increase in petitioner's income tax due.  Upon consideration, we conclude that the Tax Court properly upheld the notice of deficiency.


3
Essentially, the Tax Court determined that petitioner was not "carrying on" his trade when the educational expenses were incurred for purposes of I.R.C. Sec. 162(a).  This determination may not be set aside on appeal unless it is clearly erroneous.   See Carter v. Commissioner, 645 F.2d 784, 787 (9th Cir.1981);  see also Condit v. Commissioner, 329 F.2d 153, 154 (6th Cir.1964) (per curiam).


4
A careful review of the record reveals that the Tax Court's decision is amply supported by the record.  The evidence of petitioner's actions fully supports the court's conclusion that petitioner held only a "summer position between a continuous pattern of schooling which petitioner decided he needed prior to establishing himself in a trade or business."


5
Accordingly, we affirm the judgment of the Tax Court for the reasons stated in its opinion filed on March 17, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.